DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 11/22/2022. Claims 1-2, 4-5, 7-10 were pending. Claims 1, 7-8 were amended. Claims 3, 6 were cancelled. Claims 4, 9-10 were withdrawn. 
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Schlenoff, the applicants stated:
	“As explained above, in this Amendment, independent claims 1, 7, and 8 have been amended to incorporate limitations of prior claim 6 which was not rejected over the cited art of Schlenoff US '816. Thus, upon entry of the current amendments to the claims, it is submitted that the anticipation rejection over Schlenoff US '81 has been overcome with respect to pending independent claims 1, 7 and 8 (and pending dependent claims 2 and 5) that are under consideration at present.”
	The applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection under 35 U.S.C 102 as being anticipated by Schlenoff.  However, upon further consideration, new ground of rejection under 35 U.S.C 103 was set forth as discussed below.
Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Fukasawa, the applicants stated:
“As explained above, in this Amendment, independent claims 1, 7, and 8 have been amended to incorporate limitations of prior claim 3 which was not rejected over the cited art of Fukasawa et al. US '786. Thus, upon entry of the current amendments to the claims, it is submitted that this anticipation rejection over Fukasawa et al. US '786 has been overcome with respect to pending independent claims 1, 7 and 8 (and pending dependent claims 2 and 5) that are under consideration at present. 
Accordingly, independent claims 1, 7, and 8 and dependent claims 2 and 5 based thereon are not anticipated over the cited art of record.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection under 35 U.S.C 102 as being anticipated by Fukasawa.  However, upon further consideration, new ground of rejection under 35 U.S.C 103 was set forth as discussed below.
	The applicants further stated “Additionally, it is   submitted  that the   cited  art of Schlenoff US '816   and Fukasawa et al. US '786, whether considered singularly or in combination fail to provide any motivation to a person having ordinary skill in the art, that would allow such a person to arrive at the present invention, or envision the advantageous properties that are possessed thereby. For example, a review of paragraphs [0117] Table 2, [0118], [0119] Table 3, and [0120]-[0121] in the originally filed specification evidence that unexpected and advantageous properties are associated with the claimed invention, including properties such as high polishing speed and high polishing selectivity, which are useful in a method for manufacturing a semiconductor device capable of realizing high density and high integration degree. ” 
Additionally, the USPTO is reminded that the claimed invention as a whole must be considered when determining obviousness.”
The examiner disagrees because the applicants argument about unexpected result with respect to Table 2, Table 3 were not commensurate with the scope of the claims.  Table 2, Table 3 shown polishing composition with a specific type of constituent monomer name, specific polymerization ratio of constituent monomer, specific weight average molecular weight, specific mass %, specific pH value.  It is noted that the composition of claims 1-2, 5, 7-8 of the current application are much broader than the composition as recited in Table 2, Table 3 as argued by applicants by the current claims 1, 2, 5, 7-8 fail to disclose a specific type of constituent monomer name, specific polymerization ratio of constituent monomer, specific weight average molecular weight, specific mass %, specific pH value.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1-2, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schlenoff (US 2009/0202816 A1) in view of Fukasawa et al. (US 2009/0047786 A1).
As to claim 1, Schlenoff discloses a composition comprising:
Cerium oxide particles (paragraph 0034, 0056; Note: cerium oxide is also known as ceria; “Schelenoff’s claim 25, 27);
A water-soluble macromolecular compound (paragraph 0042);
Aqueous medium (paragraph 0013, 0066, 0069, 0070)
	Wherein the water-soluble macromolecular compound is a water-soluble macromolecular compound including a betaine structure, excluding carbobetaine homopolymers and sulfobetain homopolymers (See paragraph 0042, e.g. 2-methacryloyolxyethyl phosphorylcholine (MPC), or N-diallylamine ammonium betaine (MDABS)).
	As to claim 1, Schlenoff discloses the water-soluble macromolecular is 2-methacryloyolxyethyl phosphorylcholine (MPC) (See paragraph 0042).  It is well known in the art that 2-methacryloyolxyethyl phosphorylcholine has a formula structure as shown below (See evidence via https://www.sigmaaldrich.com/US/en/product/aldrich/730114?gclid=EAIaIQobChMIu9WKsKTG-AIVmITICh0mAQXmEAAYASAAEgKBZPD_BwE 
	2-methacryloyolxyethyl phosphorylcholine
	
    PNG
    media_image1.png
    170
    640
    media_image1.png
    Greyscale


	The formula structure of 2-methacryloyolxyethyl phosphorylcholine read on applicant’s Chemical Formula 1

    PNG
    media_image2.png
    262
    376
    media_image2.png
    Greyscale

Where 
R1 to R3 are the same or different from each other and represent a hydrogen atom, a methyl group, 
	R4 represents an alkylene group having 1 to 4 carbon atoms or -Y1-OPO3 -Y2-,
Y1 and Y2 are the same as or different from each other and represent an alkylene group having 1 to 4 carbon atoms,
R5 and R6 are the same as or different from each other and represent a hydrocarbon group having 1 carbon atom,
X1 represents O or NR7,
R7 represents a hydrogen atom or a hydrocarbon group having 1 to 4 carbon atoms,
X2 represents a hydrocarbon group having 1 to 4 carbon atoms, and
and when R4 is -Y1-OPO3 -Y2-, X2 is a hydrocarbon group having 1 to 4 carbon atoms.

	As to claim 1, Schlenoff fails to disclose the polishing liquid composition comprises an anionic macromolecular compound. Fukasawa discloses a polishing composition comprises cerium oxide and an anionic macromolecular compound as a dispersant compound for cerium oxide (paragraph 0049-0050). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schlenoff in view of Fukasawa by using a composition comprises anionic macromolecular compound because it helps to disperse cerium oxide and prevent sedimentation and polishing scratch (See paragraph 0053).
As to claim 2, Schlenoff discloses wherein the water-soluble macromolecular compound is a water-soluble macromolecular compound containing a constitutional unit A including a betaine structure, and a constitutional unit B that is a constitutional unit other than the constitutional unit A and contains at least one group of a primary amino group, a secondary amino group, a tertiary amino group, a quaternary ammonium group, and salts thereof (See paragraph 0042).
	As to claim 5, Schlenoff discloses wherein the water-soluble macromolecular compound is a water-soluble macromolecular compound including a phosphobetaine structure (e.g. 2-methacryloyolxyethyl phosphorylcholine; See paragraph 0042).

As to claim 7, Schlenoff discloses a liquid kit comprising:
a first liquid obtained by dispersing cerium oxide particles in an aqueous medium (paragraph 0034, 0013, 0066, 0069, 0070); and
a second liquid that is contained in a container separate from a container containing the first liquid and contains an aqueous medium ((paragraph 0013, 0066, 0069, 0070-0108)
wherein the second liquid further contains a water-soluble macromolecular compound (i.e. zwitterionic) and
 the water-soluble macromolecular compound is a water-soluble macromolecular compound including a betaine structure, excluding carbobetaine homopolymers and sulfobetaine homopolymers (See paragraph 0042, e.g. 2-methacryloyolxyethyl phosphorylcholine (MPC), or N-diallylamine ammonium betaine (MDABS); Note: before mixing to form a mixtures each individual ingredients were stored separately; See paragraph 0071-0109).
wherein the water-soluble macromolecular is 2-methacryloyolxyethyl phosphorylcholine (MPC) (See paragraph 0042).  It is well known in the art that -methacryloyolxyethyl phosphorylcholine has a formula structure as shown below (See evidence via https://www.sigmaaldrich.com/US/en/product/aldrich/730114?gclid=EAIaIQobChMIu9WKsKTG-AIVmITICh0mAQXmEAAYASAAEgKBZPD_BwE 
	2-methacryloyolxyethyl phosphorylcholine
	
    PNG
    media_image1.png
    170
    640
    media_image1.png
    Greyscale


	The formula structure of 2-methacryloyolxyethyl phosphorylcholine read on applicant’s Chemical Formula 1

    PNG
    media_image2.png
    262
    376
    media_image2.png
    Greyscale

Where 
R1 to R3 are the same or different from each other and represent a hydrogen atom, a methyl group, 
	R4 represents an alkylene group having 1 to 4 carbon atoms or -Y1-OPO3 -Y2-,
Y1 and Y2 are the same as or different from each other and represent an alkylene group having 1 to 4 carbon atoms,
R5 and R6 are the same as or different from each other and represent a hydrocarbon group having 1 carbon atom,
X1 represents O or NR7,
R7 represents a hydrogen atom or a hydrocarbon group having 1 to 4 carbon atoms,
X2 represents a hydrocarbon group having 1 to 4 carbon atoms, and
and when R4 is -Y1-OPO3 -Y2-, X2 is a hydrocarbon group having 1 to 4 carbon atoms.
As to claim 7, Schlenoff fails to disclose one or both of the first polishing and the second liquid further comprises an anionic macromolecular compound. Fukasawa discloses a polishing comprises cerium oxide and an anionic macromolecular compound as a dispersant compound for cerium oxide (paragraph 0049-0050). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schlenoff in view of Fukasawa by using a composition comprises anionic macromolecular compound because it helps to disperse cerium oxide and prevent sedimentation and polishing scratch (See paragraph 0053).

As to claim 8, Schlenoff discloses an addictive composition comprises
Cerium oxide in an aqueous medium (paragraph 0034
An aqueous medium (paragraph 0013, 0066, 0069, 0070-0072)
and a water-soluble macromolecular compound dissolved in the aqueous medium, wherein the water-soluble macromolecular compound is a water-soluble macromolecular compound including a betaine structure, excluding carbobetaine homopolymers and sulfobetaine homopolymers (paragraph 0042).
Wherein the water-soluble macromolecular is 2-methacryloyolxyethyl phosphorylcholine (MPC) (See paragraph 0042).  It is well known in the art that -methacryloyolxyethyl phosphorylcholine has a formula structure as shown below (See evidence via https://www.sigmaaldrich.com/US/en/product/aldrich/730114?gclid=EAIaIQobChMIu9WKsKTG-AIVmITICh0mAQXmEAAYASAAEgKBZPD_BwE 
	2-methacryloyolxyethyl phosphorylcholine
	
    PNG
    media_image1.png
    170
    640
    media_image1.png
    Greyscale


	The formula structure of 2-methacryloyolxyethyl phosphorylcholine read on applicant’s Chemical Formula 1

    PNG
    media_image2.png
    262
    376
    media_image2.png
    Greyscale

Where 
R1 to R3 are the same or different from each other and represent a hydrogen atom, a methyl group, 
	R4 represents an alkylene group having 1 to 4 carbon atoms or -Y1-OPO3 -Y2-,
Y1 and Y2 are the same as or different from each other and represent an alkylene group having 1 to 4 carbon atoms,
R5 and R6 are the same as or different from each other and represent a hydrocarbon group having 1 carbon atom,
X1 represents O or NR7,
R7 represents a hydrogen atom or a hydrocarbon group having 1 to 4 carbon atoms,
X2 represents a hydrocarbon group having 1 to 4 carbon atoms, and
and when R4 is -Y1-OPO3 -Y2-, X2 is a hydrocarbon group having 1 to 4 carbon atoms.
As to claim 8, Schlenoff fails to disclose one or both of the first polishing and the second liquid further comprises an anionic macromolecular compound. Fukasawa discloses a polishing comprises cerium oxide and an anionic macromolecular compound as a dispersant compound for cerium oxide (paragraph 0049-0050). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schlenoff in view of Fukasawa by using a composition comprises anionic macromolecular compound because it helps to disperse cerium oxide and prevent sedimentation and polishing scratch (See paragraph 0053).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713